JUSTICE STOUDER, dissenting: I find the award of attorney fees and costs unjustified under the facts of the instant case. Section 19(g) provides in pertinent part: “In a case where the employer refuses to pay compensation according to such final award or such final decision upon which such judgment is entered the court shall in entering judgment thereon, tax as costs against him the reasonable costs and attorney fees in the arbitration proceedings and in the court entering the judgment for the person in whose favor the judgment is entered ***.” Ill. Rev. Stat. 1989, ch. 48, par. 138.19(g). The time period involved in this case was relatively short. The Commission rendered its decision on May 1, 1990, and the amount of the award was tendered July 3, 1990. I note that notice of the intention to bring a section 19(g) action was not sent to the respondent or its attorney until sometime after June 13, 1990, and that the award was paid within six days of the actual filing of the section 19(g) action. In fact, notice of the filing was not received by State Farm, the insurer, until July 5, 1990, two days after State Farm tendered payment. I also find the record fails to demonstrate a refusal to pay on the part of the respondent. Inquiries by an attorney, without more, do not in and of themselves reveal a refusal to pay compensation — especially given the short time frame involved here. In addition, it is the insurance carrier who is processing the payment of the claim, and this of necessity takes a certain amount of time. I fail to see how the insured can be held accountable for delays resulting from the normal operations of its insurance carrier. I also find Evans v. Corporate Services (1990), 207 Ill. App. 3d 297, 565 N.E.2d 724, is not distinguishable. In Evans, the respondent tendered payment within 2V2 months of the Commission’s decision and shortly after the section 19(g) application was filed. The Evans court, in dicta, stated it would be unfair and unreasonable not to afford a reasonable time to the respondent to make payment. The same holds true in this case. Therefore, I believe the judgment granting attorney fees and costs should be reversed.